Appellant, chairman of a chapter of a veterans’ organization, appeals from an order, made in a proceeding under article 78 of the Civil Practice Act, denying his motion to direct respondent to provide a proper place for meeting in the Manhattan Beach Housing Project for his organization on the same terms and conditions as afforded other veterans’ organizations, without prejudice to the right of appellant’s organization to make further application to respondent for the relief sought, and granting respondent’s cross motion to dismiss the petition for insufficiency. Order unanimously affirmed, without costs. No opinion. Presen! — Lewis, P. J., Carswell, Johnston, Adel and Sfieed, JJ; [See post, p. 853.] _ _ ________